Citation Nr: 1741395	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  09-46 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a chronic periodontal disorder, to include a gum disorder.

3.  Entitlement to service connection for cold injury residuals of the bilateral upper extremities.

4.  Entitlement to service connection for cold injury residuals of the bilateral lower extremities.

5.  Entitlement to an initial compensable rating for allergic rhinitis, to include a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	David C. Cory, Esq.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from June 1963 to June 1966, with additional service in the Massachusetts Air National Guard from January 1978 to January 1981.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in January 2009, April 2010, and October 2012.  

The January 2009 rating decision denied the claims for service connection for hypertension and a gum disorder.  The April 2010 rating decision denied the claims for service connection for cold injury residuals of the bilateral lower and bilateral upper extremities.  

The Veteran and his wife presented testimony at a personal hearing before a Veterans Law Judge (VLJ) in September 2011.  A transcript is of record.  In 
February 2012, the Board remanded the claims for service connection for additional development.  The October 2012 rating decision granted service connection for allergic rhinitis and assigned a noncompensable rating effective July 10, 2008.  

The claims were remanded by the Board in September 2013 and January 2017 in order to schedule the Veteran for a hearing.  In the January 2017 remand, the Board took jurisdiction of a claim for entitlement to a TDIU as part and parcel of the claim for an increased rating for allergic rhinitis, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), but listed it as a separate issue.  Given the foregoing, and in light of the fact that the Veteran has initiated a separate appeal concerning the denial of his formal claim for entitlement to a TDIU due to multiple conditions (discussed in a subsequent paragraph), the issue of entitlement to a TDIU as part and parcel of    the claim for an increased rating for allergic rhinitis has been recharacterized as reflected on the title page.

The Veteran and his wife presented testimony at a personal hearing before the undersigned VLJ in May 2017. The Board notes that testimony was taken on all issues listed on the cover page, as the VLJ who conducted the 2011 hearing is no longer at the Board.  A transcript of the hearing is of record.  The current record before the Board consists entirely of an electronic file known as the Veterans Benefits Management System (VBMS).  

The Board notes that as shown in VBMS, the Veteran has filed a notice of disagreement (NOD) at the RO concerning the denials issued in a July 2015 rating decision concerning a claim for service connection for a heart disorder     and a formal claim for entitlement to a TDIU.  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and those issues will be the subject of a later Board decision, if ultimately necessary.  

The Board also notes that the Veteran appears to have attempted to raise the issue   of entitlement to service connection for an eye disorder in March 2016.  Effective March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; such now requires that claims be made on a specific claim form prescribed by the Secretary.  The Veteran is advised that if he wishes to open a claim, he should do     so using the prescribed form.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for cold injury residuals of the bilateral lower and bilateral upper extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no probative evidence that hypertension was present in service, was present within a year of discharge from service, or is etiologically related to service.

2.  Periodontal disease, to include gingivitis, is not a disability for compensation purposes.

3.  For the period of the claim prior to June 30, 2015, the Veteran's allergic rhinitis was not manifested by greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  

4.  The Veteran's allergic rhinitis was manifested by greater than 50 percent obstruction of the nasal passage on both sides at the time of a June 30, 2015, VA examination.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a chronic periodontal disorder, to include a gum disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2016).

3.  For the period of the claim prior to June 30, 2015, the criteria for an initial compensable rating for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2016).

4.  The criteria for an initial rating of 10 percent, and no higher, for allergic rhinitis have been met as of June 30, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by a letter in July 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Concerning the duty to assist the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  The Veteran was afforded hearings before the Board and copies of the transcripts are of record.  There is no allegation that the hearings provided to the Veteran were deficient in any way.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board also notes that actions requested in the prior remands have been undertaken.  In this regard, the Veteran's service in the Massachusetts Air National Guard was verified and available service treatment records associated with such service were obtained; additional VA and private treatment records were obtained; the Veteran underwent VA examinations and medical opinions were obtained; and the requested hearing was conducted.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Hypertension Claim

Service connection may be established for a disability resulting from disease or  injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until    the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 
2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service,   even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that he had high blood pressure during service and that he was treated for high blood pressure the first year after his discharge from service.  See September 2008 VA Form 21-4138; April 2011 VA Form 21-4138.  He also reports he has hypertension as a result of exposure to extreme risk sub-zero temperatures and inclement weather conditions while stationed at Fort Wainwright in Alaska from1963 to 1965.  See November 2009 VA Form 21-4138.  

In an undated statement, the Veteran's cousin reported that she had known the Veteran her entire life as they were raised as brother and sister.  She asserts that when he finished his tour in Alaska, the Veteran came home with complaints of having headaches from hypertension.  She also asserts that they wrote to each     other while he was stationed in Alaska and he would complain of nose bleeds       from hypertension.  See statement from J.D.

The Veteran testified in September 2011 that his high blood pressure started during service and he was given medication for it in service.  In a March 2012 VA Form 21-4138, the Veteran reports that he was told his hypertension is secondary to hardening of arterioles and capillaries from cold weather over extended risk exposure from his tour in Alaska, and that he has had hypertension from as long as he could remember.  

In an August 2013 statement, the Veteran reported being treated by a private physician in 1968 for high blood pressure, which he believed was due to working  in severe cold conditions in Alaska, breathing carbon monoxide while working on engines, and being exposed to cold, dry air and living in unsanitary conditions.  He reported being put on medication for high blood pressure in 1970.  

The Veteran testified in May 2017 that he was diagnosed with hypertension after basic training and that he was getting severe headaches after he got to Alaska, which he chalked up to the cold weather, but which was a result of the high blood pressure.  

As an initial matter, the Board notes that the Veteran has been diagnosed during      the course of the appeal with hypertension.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Active duty service treatment records reveal that the only blood pressure reading taken was at the time of the Veteran's May 1963 entrance examination, which revealed a reading of 110/80.  The Veteran reported headaches while seeking ophthalmologic treatment in July 1965.  It was noted that the headaches came on with heat and were tension type.  Astigmatism was diagnosed.  He was seen again with complaint of headache (accompanied by sore throat) in August 1965 and on two occasions in September 1965.  There is no indication that the Veteran was diagnosed with hypertension during service.

Records associated with the Veteran's service in the Massachusetts Air National Guard reveal that on a January 1978 Report of Medical History prepared in conjunction with his enlistment examination, the Veteran denied frequent or severe headache and high or low blood pressure.  Clinical evaluation at that time of all systems was normal.  The Veteran's blood pressure was recorded over the course   of three days.  On January 10, 1978, the rectum/bent reading was 140/90 and the sitting reading was 144/90.  The rectum/bent readings were 140/90 and 125/90      on January 11 and January 12 and the sitting readings were 144/92 and 132/90      on those same dates.  There is no indication that the Veteran was diagnosed with hypertension during his service in the Massachusetts Air National Guard.  

There is no competent evidence of hypertension in service or within one year following discharge from active duty service in June 1966.  Therefore, service connection is not warranted on a presumptive basis and competent evidence linking the current condition with service is required to establish service connection.

The Veteran underwent a VA hypertension Disability Benefits Questionnaire (DBQ) in March 2012, at which time he was diagnosed with hypertension.  The Veteran reported he was not sure when he started on blood pressure medication and had no clear memory of starting medication in the military, but that he had had an episode   of very high blood pressure sometime in the 1960s and was still on medications. The claims file was reviewed and the examiner provided an opinion that it is less likely   as not the Veteran's hypertension was caused by or a result of his military service.  The rationale was that there is no documentation of the Veteran having and/or being treated for high blood pressure in the service treatment records.  The examiner also noted the Veteran's blood pressure was 110/74 on his 1963 entrance physical exam.

The preponderance of the evidence is against the claim for service connection for hypertension.  As an initial matter, active duty service treatment records are devoid     of reference to complaint of, or treatment for, high blood pressure/hypertension and while the Board acknowledges that the Veteran was treated for headaches, which he now asserts were manifestations of hypertension, none of the records related to the headache treatment contain blood pressure readings or a discussion of a possible relationship to high blood pressure/hypertension.  Rather, one record reports tension-type headaches and the others noted headaches in conjunction with other symptoms related to a cold.  The Board also acknowledges that there is no examination of record contemporaneous to the Veteran's June 1966 discharge from active duty service; however, records obtained from the Massachusetts Air National Guard establish that the Veteran denied a history of high or low blood pressure on a January 1978 Report of Medical History and denied frequent or severe headaches as well.  At that time he reported that he felt "good" and was on no medications.

Although the Veteran has alleged that his hypertension began in service and that he was on medication for such since 1970, such assertions are contradicted by his self-reported Report of Medical History in January1978.  Moreover, the Veteran's assertions have changed during the course of the appeal.  At his 2011 hearing, he alleged he was placed on medication for hypertension during service.  He told the March 2012 VA examiner that he was not sure when he started on blood pressure medication and had no clear memory of starting medication in the military, but that he had had an episode of very high blood pressure sometime in the 1960s and was still on medications.  In an August 2013 statement he stated he was treated by a private physician in 1968 and placed on blood pressure medication in 1970.  The Veteran testified in May 2017 that he was diagnosed with hypertension after basic training and was placed on medication for it while in Alaska.  

The Board finds the Veteran's denial of high blood pressure, headaches, and being    on medication at the time of his 1978 National Guard examination to be significantly more credible and probative than the assertions presented in the furtherance of his claim for benefits.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (The credibility of   a witness can be impeached by a showing of interest, bias, or inconsistent statements).  Moreover, had he suffered from hypertension during basic training and/or been placed on medication during service as he has asserted, dispensary visits likely would have included blood pressure readings.  AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Similarly, although his cousin has reported the Veteran came home from Alaska with complaints of having headaches from hypertension,   the Board finds the Veteran's report on the January 1978 Report of Medical History denying having or having a history of severe or frequent headaches and high blood pressure to be more probative than the cousin's recollections of events reportedly occurring more than 40 years previously.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  

In addition to the foregoing, while the post-service VA and private medical records contain treatment related to hypertension, none of these records contain an opinion regarding its etiology.  In fact, the only opinion of record is that provided by the March 2012 VA examiner, who specifically determined it is less likely as not the Veteran's hypertension was caused by or a result of his military service.  This opinion, which stands uncontroverted in the record and is supported by rationale,   is afforded high probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

While the Veteran and his cousin believe that his hypertension arose in service and/or is related to service, as lay persons, they have not shown that they have specialized training sufficient to diagnose hypertension or determine the etiology   of such. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of hypertension are matters 
not capable of lay observation, and require medical expertise to determine. Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine. See Clyburn v. West, 12 Vet. App. 296,     301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to 
the fact that what he experienced in service and since service is the same condition     he is currently diagnosed with."). Thus, the Veteran's and his cousin's opinions regarding the onset and etiology of his hypertension are not competent medical evidence.  The Board finds the contemporaneous service records and the opinion        of the March 2012 VA examiner to be significantly more probative than the lay assertions.

In sum, the preponderance of the evidence is against the claim for service connection for hypertension.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.    38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Dental Claim

The Veteran seeks service connection for a chronic periodontal disorder, to include a gum disorder.  He testified in September 2011 that his gum condition was caused by the cold weather he was exposed to in Alaska, that he also chewed tobacco, and that he was diagnosed with leukoplakia by the West Roxbury Veterans Hospital after discharge sometime between 1967 and 1969.  In an August 2013 statement, the Veteran reported that the field conditions in Alaska made it difficult to maintain proper hygiene, including proper dental hygiene.  He believes this caused his gum problems and tooth decay.  He reported dental problems such as abscesses, cavities and root canals.  In a May 2017 statement, the Veteran's attorney reports that the Veteran was diagnosed with a gum infection called leucoplakia while treated at      the West Roxbury VA Hospital between 1966 and 1971. When questioned by the undersigned during his May 2017 hearing as to whether he had any dental trauma  in service, the Veteran reported he was climbing up and down on tanks and slipped, breaking a few front teeth and one had to be removed when he got out of service.  He also testified that right after his discharge, approximately two months later, he had a root canal.  

The dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2016).  The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth" (see 38 C.F.R. § 3.381(a) (2016)), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma    or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41,    44 (1998).  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities.  38 C.F.R.         § 3.381(a) (2016).

Active duty service dental treatment records reveal that the Veteran was missing teeth 1, 3, 7, 14, 16, 17, 19, 30 and 32 in at entrance in June 1963.  He was treated during service for carious teeth, but there is no indication he sustained any in-service dental trauma.  

Records associated with the Veteran's service in the Massachusetts Air National Guard reveal that during a January 10, 1978 enlistment examination, dental evaluation showed that he was missing teeth 1, 6, 7, 8, 16, 18, 19, 30 and 32.  Teeth 8, 9 and 18 were noted to be restorable.  In the remarks section, it was noted his dental condition was type III class II and that he was qualified but needed prophylaxis. It was also noted that the Veteran had a leuko area of plaque in the distal area of teeth 17 and 32.  The Veteran denied severe tooth or gum trouble at that time.  There is no indication that the Veteran received any dental treatment during his service in the Massachusetts Air National Guard.  

Post-service private treatment records reveal that the Veteran had a history of leukoplakia because of tobacco use, but it had resolved when tobacco use stopped.  There is no indication that the Veteran had leukoplakia at any time during the course of this claim.  

The Veteran underwent a VA dental and oral conditions DBQ in April 2012, at which time he was diagnosed with periodontal disease.  The Veteran reported a history of duty in Alaska in 1965 and 1966 with extensive time spent in the field during the Alaskan earthquake, where his duty involved maintaining a generator.  The examiner discussed the Veteran's service dental records and the Veteran's testimony at the September 2011 hearing.

The examiner reported that the Veteran had not lost any part of the mandible or mandibular ramus; had not lost either condyle (condyloid process) of the mandible; had not lost either coronoid process of the mandible; had not had an injury resulting   in malunion or nonunion of the mandible; had not lost any part of the maxilla; had    not lost any part of the hard palate; had not had an injury resulting in malunion or nonunion of the maxilla; had loss of teeth not due to loss of substance of body of maxilla or mandible without loss of continuity; and had not had loss of teeth due to trauma or disease.  The missing teeth by number were 1, 2, 5, 7, 8, 9, 10, 12, 14, 17, 18, 19, 30, 31, and 32.  The Veteran did not have, and had never been diagnosed with, osteomyelitis or osteoradionecrosis of the mandible.  The Veteran did not have a benign or malignant neoplasm or metastases related to the diagnosed condition. On examination, normal oral mucosa and oral anatomy were noted without signs of any leukoplakic areas.  A small (2mm x 2mm x 2mm) fibroma was noted in the buccal mucosa adjacent to tooth 20.  It appeared unremarkable and benign and is most likely secondary to cheek biting.  No other oral pathology was noted.  Additional findings unrelated to the Veteran's claim of periodontal disease included that tooth 20 had dental caries.  

The examiner provided an opinion that the Veteran's periodontal disease is not caused by or a result of onset in the service and is not secondary to his in-service cold exposure.  The rationale was that the Veteran's available service records are silent regarding any periodontal diagnosis or treatment.  Nor are any other oral or mucosal conditions diagnosed or treated during any dental examinations.  Two routine cleanings were recorded near the beginning and end of military service and the record appears contemporaneous and intact.  The examiner also reported that literature review as per UpToDate does not support any association between cold exposure and the development of periodontal disease either in the period of time    of the cold exposure or any documented late presentation afterwards.  

The Veteran was seen by VA in June 2015 with complaint of right upper tooth ache/gum pain radiating to maxillary area for two weeks.  Examination revealed   right upper gum edema, tooth decay, and maxillary tenderness. The assessment      was gingivitis.  

The preponderance of the evidence is against the claim for service connection for a chronic periodontal disorder, to include a gum disorder.  The Board acknowledges the Veteran's May 2017 testimony that he broke a few front teeth during active   duty service when he fell while climbing a tank, but does not find this assertion       to be credible given that active duty dental records do not reference any broken teeth and the Veteran specifically denied severe tooth or gum trouble at the time     of his January 1978 Air National Guard enlistment examination.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  Regardless, the only dental conditions the Veteran was diagnosed with during the course of this claim are periodontal disease and gingivitis; neither is a dental disability for which service connection may be granted. 38 C.F.R. §§ 3.381, 4.150.  As such, the claim for service connection for a chronic periodontal disorder, to include a gum disorder, for compensation purposes must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where law and not evidence is dispositive, claim should be denied or appeal terminated because of lack of legal merit or lack of entitlement under law).

Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent     the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the     effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for allergic rhinitis was established in the October 2012 rating decision that is the subject of this appeal.  The RO assigned a noncompensable (zero percent) rating pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6522, effective July 10, 2008.  

Diagnostic Code 6522 provides the rating criteria for allergic or vasomotor rhinitis.  A 10 percent rating is provided for rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent rating is provided for rhinitis with polyps.  See 38 C.F.R. § 4.97.  

The Veteran contends that he is entitled to a 10 percent rating for his allergic rhinitis because he has greater than 50 percent obstruction in both nasal passages.  See April 2015 statement in support of claim.  During his May 2017 hearing, the Veteran reported current symptoms to include running nose and trouble breathing.  




The medical evidence in this case consists of two VA examination reports. Although the Veteran has received treatment for allergic rhinitis, none of the VA or private treatment records reflect findings specific to this disability.

The Veteran underwent a VA DBQ examination in March 2012, at which time he was diagnosed with allergic rhinitis.  The Veteran reported that nasal drainage had continued until today and that he was on daily nasal spray.  He denied surgery and thought he was examined at some point by an ENT but no polyps, etc. were found.  The examiner reported that there was not greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis; no complete obstruction on one side due to rhinitis; no permanent hypertrophy of the nasal turbinates; no nasal polyps; and no granulomatous conditions.  

The Veteran underwent a VA DBQ examination on June 30, 2015, at which time    he was diagnosed with allergic rhinitis.  The Veteran stated he continued to have a stuffy nose.  He stated the pollen season kills him, that he had pressure around his eyes, and he had weeping around his eyes with the pollen.  The Veteran reported using a saline spray for his allergic rhinitis, as well as Flunisolide nasal spray and Loratadine.  The examiner reported there was greater than 50 percent obstruction    of the nasal passage on both sides due to rhinitis and permanent hypertrophy of the nasal turbinates, but there was no complete obstruction on either the left or right side due to rhinitis, nasal polyps, or granulomatous conditions.  

The Board finds that the evidence of record supports the assignment of an initial 10 percent rating for the Veteran's service-connected allergic rhinitis effective June 30, 2015, the date of the VA examination during which the Veteran was found to have greater than 50 percent obstruction of the nasal passage on both sides.  An initial rating in excess of 10 percent is not warranted for allergic rhinitis from June 30, 2015, in the absence of polyps.  

An initial compensable rating is also not warranted for allergic rhinitis during the period of the claim prior to June 30, 2015, as there is no evidence of greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  Rather, the March 2012 VA examiner specifically indicated that there was not greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis and no complete obstruction on one side due to rhinitis.  

The Board has considered whether a total rating is warranted based on the allergic rhinitis disability pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  In order    to meet the minimum schedular criteria for a TDIU based on the allergic rhinitis disability, the allergic rhinitis must be assigned a rating of 60 percent or higher. See 38 C.F.R. § 4.16(a).  The Veteran's allergic rhinitis has, at most, only been rated    as 10 percent disabling.  Moreover, the VA examiners have determined that the allergic rhinitis does not impact the Veteran's ability to work.  See March 2012 and June 2015 VA examination reports.  Accordingly, referral for consideration of entitlement to a TDIU on an extraschedular basis as due to the Veteran's allergic rhinitis is not warranted.  The Board emphasizes that this discussion does not resolve the Veteran's appeal for entitlement to a TDIU based on multiple disabilities that is currently pending at the RO.  


ORDER

Service connection for hypertension is denied.

Service connection for a chronic periodontal disorder, to include a gum disorder,   for compensation purposes is denied.

An initial compensable rating for allergic rhinitis is denied for the period of the claim prior to June 30, 2015.

From June 30, 2015, an initial rating of 10 percent, and no higher, for allergic rhinitis is granted, subject to the rules and regulations governing the payment of   VA monetary benefits. 



REMAND

The Board finds that a VA examination is needed in order to properly adjudicate      the Veteran's claims for service connection for cold injury residuals of the bilateral upper extremities and bilateral lower extremities. The Board notes that subsequent to the December 2011 VA opinion, the Veteran submitted private treatment records that include a private chiropractor's April 2014 statement that it appeared the Veteran's current condition is more likely than not a result of his service related duties and      that being exposed to such extreme cold temperatures is clinically proven to cause Raynard's [sic] phenomenon, cold sensitization, sensory fiber neuropathies in the hands and feet, as well as sensory peripheral neuropathies of the legs and feet. There is no indication, however, that the chiropractor diagnosed any of these conditions, since the only diagnoses listed were cervicalgia, cervical segmental dysfunction, thoracic segmental dysfunction, lumbar segmental dysfunction, spasm of muscle, cervical radiculitis, and thoracic or lumbosacral neuritis/radiculitis, unspecified.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and 
that the consequences of failing to report for a VA examination without good   cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2016). 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his claimed cold injury residuals.  After securing any necessary releases, the AOJ should request any relevant records identified. In addition, obtain updated VA treatment records dating.  If any requested records are unavailable, the Veteran should be notified of such.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA cold injury residuals examination to determine whether the Veteran has any residual disability from his exposure to cold weather during service. The electronic file should be made available to and reviewed by the examiner. All appropriate tests and studies should be conducted         and the results reported in detail.

Following review of the electronic file and examination     of the Veteran, the examiner should indicate whether      it is at least as likely as not (50 percent probability         or greater) that any cold injury residual disability is etiologically related to active service. The examiner should explain why or why not.

3.  After undertaking the development above and 
any additional development deemed necessary, the Veteran's claims should be readjudicated. If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate     period to respond thereto before the case is returned        to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


